BoteiN, P. J.
(concurring). The question presented here is not whether these photographers are employees within the contemplation of the tangled laws of master and servant, but whether they are “ employees ” within the contemplation of section 3 of the collective bargaining agreement. Their status under the contract, and not their common-law or statutory status, determines whether they are touched by this agreement. For example, the draftsmen could have embraced independent *431free-lance photographers within the term £ ‘ employee ’ ’, and in such event, they would he covered by the terms of the agreement. Similarly, such indubitable employees as salaried lithographers and pressmen could be expressly excluded from the operation of the contract’s provisions.
The parties, however, went to some pains specifically to exclude persons performing the work of the photographers involved in this application. They skillfully sought to avoid any future involvement in the employee-independent contractor maze by the simple and direct expedient of delimiting the categories of employees under the contract—so that the term ‘ ‘ employee ’ ’ clearly and unequivocally excluded persons doing the type of work performed by these photographers. The draftsmen accomplished their purpose so well that the seven persons involved herein are excluded “ from the application of this agreement ” as effectively as though they were photographers working for the London Times.
The dispute is not referable to the contract, and arbitration should not lie.